I agree with the outcome reached by Judge Wolff, but would limit our analysis to that employed in Taylor v. Dixon (1982),8 Ohio App. 3d 161, 8 OBR 219, *Page 279 456 N.E.2d 558. Under that rule, the necessary double foreseeability is difficult to establish, but not impossible. The approach inReitz v. May Co. Dept. Stores (1990), 66 Ohio App. 3d 1988,583 N.E.2d 1071, a "totality of the circumstances" that must be "somewhat overwhelming," is vague as well as difficult to apply in a summary judgment proceeding, in which evidence may not be weighed. Under a Taylor v. Dixon analysis, the injuries here were not foreseeable from the evidence presented, which permits no reasonable inference that a shooting was likely to occur.